Citation Nr: 9933077	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-49 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 50 percent disabling.  

2.  Entitlement to an effective date earlier than December 
12, 1994, for the grant of a 50 percent evaluation for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating determination of 
the Oakland Department of Veterans Affairs (VA) Regional 
Office (RO).  

In an August 1997 rating determination, the RO granted a 
total disability evaluation based upon individual 
unemployability due to service-connected disabilities and 
assigned an effective date of December 12, 1994.  

In a December 1997 statement in support of claim, the veteran 
indicated that he was satisfied with the recent total 
disability evaluation assigned for his service-connected 
disabilities.  

At the time of his August 1999 hearing before the undersigned 
Board Member, the veteran requested an earlier effective date 
for his total disability evaluation based upon individual 
unemployability.  As this matter has not been adjudicated by 
the RO it is not currently before the Board, and is referred 
to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran, at the time of his December 1997 hearing, 
stated that he wished to withdraw the claim for an increased 
evaluation for migraine headaches.  

2.  In January 1977, the RO granted service connection for 
headaches and assigned a noncompensable disability 
evaluation.  The veteran was notified of this decision in 
February 1978 and did not appeal.  Thus, the decision became 
final.  

3.  In an August 1980 decision, the Board denied a 
compensable disability evaluation for headaches.  

4.  In an October 1981 rating determination, the RO denied an 
increased evaluation for his service-connected headaches.  
The veteran was informed of this decision in November 1981.  

5.  In November 1982, the veteran again requested an 
increased evaluation for his service-connected headaches.  In 
a November 1982 rating determination, the RO denied an 
increased evaluation for headaches.  In February 1983, the 
veteran filed a notice of disagreement.  In March 1983, the 
RO issued a statement of the case.  The veteran did not file 
a substantive appeal within the prescribed period of time and 
the decision became final.  

6.  In February 1988, the RO denied an increased evaluation 
for headaches.  In March 1988, the RO informed the veteran of 
its denial and he did not appeal.  Thus, the decision has 
become final.  

7.  The date of the veteran's claim for an increased 
evaluation for migraine was August 21, 1990, when he sought 
VA outpatient treatment and reported an increase in his 
symptomatology.  

8.  It was first factually ascertainable that an increase in 
disability had occurred on August 21, 1990.




CONCLUSIONS OF LAW

1.  The veteran has withdrawn his appeal relating to the 
issue of an increased evaluation for migraine and the Board 
does not have jurisdiction to consider this claim.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (1999).

2. The criteria for an evaluation of 50 percent for migraine 
have been met effective August 21, 1990.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.7, 
4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Migraine

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

In a May 1996 rating determination, the RO increased the 
veteran's disability for migraine headaches from 
noncompensable to 30 percent disabling.  In July 1997, the 
veteran expressed disagreement with the assigned disability 
evaluation.  In a rating decision later that month, the RO 
increased the veteran's disability evaluation for his 
migraine headaches from 30 to 50 percent.  In September 1996, 
the RO issued a statement of the case on this issue.  In an 
October 1996 letter, the veteran's representative indicated 
that they supported the veteran's belief that the current 
evidence substantiated the claim for additional benefits.  In 
the attached Form 9, the veteran made reference only to the 
claim for an earlier effective date.  

At the time of a December 1997 hearing, the veteran indicated 
that he no longer wished to appeal the issue of an increased 
evaluation for his service-connected migraine headaches and 
that he only wished to pursue the issue of an earlier 
effective date for the assignment of a 50 percent evaluation 
for his migraine headaches. 

In his July 1999 written argument, the veteran's 
representative only addressed the issue of an earlier 
effective date for the granting of a 50 percent evaluation 
for migraine headaches. 

At the time of his August 1999 hearing before the undersigned 
Board member, the veteran and his representative indicated 
that the only issue that was currently on appeal was 
entitlement to an effective date earlier than December 12, 
1994, for a 50 percent evaluation for migraine headaches.

While the veteran's representative made reference to the 
claim for an increased evaluation being currently on appeal, 
the veteran, in a statement in support of claim, prepared in 
conjunction with his testimony indicated that he was waiving 
original office review of submitted evidence on the issues of 
entitlement to an effective dates earlier than December 12, 
1994, for the granting of a 50 percent evaluation for 
migraine headaches and the total disability evaluation for 
his service-connected disabilities.  

As the veteran, through testimony, expressed that he wished 
to withdraw his appeal relating to an increased evaluation 
for migraine headaches, this appeal is withdrawn.  Hence, 
there remains no matter for the Board's consideration.  
Accordingly, the Board must dismiss the purported appeal on 
the issue of an increased evaluation for migraine headaches.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.204 (1999).



Earlier Effective Date

The Board observes that the assignment of effective dates for 
increased disability evaluations is governed by 38 U.S.C.A. 
§ 5110 (West 1991) and 38 C.F.R. § 3.400 (1999).  The statute 
provides, in pertinent part, that:

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that 
the effective date of an increase in compensation will be 
determined as follows:

(o)	Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection. 

(2)	Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o) (1999).

The Court and VA's General Counsel have interpreted the 
provisions of § 3.400 as meaning that if the increase 
occurred within one year prior to the claim, the increase is 
effective as of the date the increase was "factually 
ascertainable."  If the increase occurred more than one year 
prior to the claim, the increase is effective the date of 
claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

A 30 percent evaluation requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months. A 50 percent evaluation requires very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 38 C.F.R. § 
4.124a, Code 8100 (1999).

A review of the record demonstrates that the RO granted 
service connection for headaches in January 1977 and assigned 
a noncompensable disability evaluation.  The veteran was 
notified of this decision in February 1978 and did not 
appeal.  Thus, the decision became final.  

In March 1979, the veteran requested an increased evaluation 
for his service-connected migraine headaches.  

In an April 1979 rating determination, the RO denied an 
increased evaluation for the veteran's headaches.  The 
veteran was notified of this decision in May 1979.  In August 
1979, the veteran filed a notice of disagreement.  In October 
1979, the RO issued a statement of the case.  In January 
1980, the veteran's substantive appeal was received.  

In an August 1980 decision, the Board denied a compensable 
disability evaluation for headaches.  

In December 1980, the veteran forwarded numerous documents to 
the attention of the President of the United States.  In a 
January 1981 letter, the RO informed the veteran that it had 
received the information forwarded by the veteran to the 
President and that it was reviewing the evidence.  The 
veteran then forwarded numerous letters to various 
departments and agencies, including the President of the 
United States.  In May 1981, the RO again informed the 
veteran that these documents had been forwarded to it and 
that they were being reviewed by the rating board.  In June 
1981, the veteran was afforded a VA neurological examination.  

In an October 1981 rating determination, the RO denied an 
increased evaluation for his service-connected headaches.  
The veteran was informed of this decision in November 1981.  
In November 1982, the veteran again requested an increased 
evaluation for his service-connected headaches.  In a 
November 1982 rating determination, the RO denied an 
increased evaluation for headaches.  In February 1983, the 
veteran filed a notice of disagreement.  In March 1983, the 
RO issued a statement of the case.  The veteran did not file 
a substantive appeal within the prescribed period of time and 
the decision became final.  

In June 1987, the veteran again requested an increased 
evaluation for his headaches.  In February 1988, the RO 
denied an increased evaluation for headaches.  In March 1988, 
the RO informed the veteran of its denial and he did not 
appeal.  Thus, the decision has become final.  

In a December 1995 statement in support of claim, dated 
December 13, 1995, and received on December 15, 1995, the 
veteran requested an increased evaluation for headache.  

In a May 1996 rating determination, the RO granted a 30 
percent evaluation for headaches from December 15, 1995, the 
date of receipt of the veteran's request to reopen his claim 
for an increased evaluation for headaches.  In a July 1996 
rating determination, the RO increased the veteran's 
disability evaluation from 30 to 50 percent with an effective 
date of March 13, 1995.  In July 1996, the veteran expressed 
disagreement with the effective date of the assigned 50 
percent evaluation.  The veteran contended that the effective 
date should be January 1, 1977.  

In an August 1997 rating determination, the RO assigned an 
effective date of December 12, 1994, for a 50 percent 
evaluation for migraine headaches.  

In December 1997, the veteran appeared at a local hearing.  
The veteran reported that his headaches began inservice.  The 
veteran felt that the VA focused on prostrating headaches 
when making its initial decision.  The veteran also testified 
that he applied for Social Security Disability in 1991.  He 
noted that he had not provided any documents to VA relating 
to the SSI decision but that the SSI award dated back to 
1991. 

In August 1999, the veteran appeared at a hearing before the 
undersigned Board Member.  At the hearing, the veteran 
testified that he always kept the VA apprised of his address.  
He also noted that he had received all correspondence from 
the VA with regard to his claims as well as his procedural 
rights.  The veteran further testified that he had 
communicated vicariously with the VA through other contacts.  
He reported that VA lost his appeal and that he knew that 
they lost his appeal due to their indications that they did 
not receive any appeal.  The veteran indicated that he had 
inferred his disagreement with the Administration's decision.  
The veteran further testified that he was treated at various 
VA clinics throughout the 1980's.  

The Board is of the opinion that an effective date of August 
21, 1990, is warranted for the assignment of a 50 percent 
evaluation for migraine headaches.  

While the veteran has expressed his belief that a 50 percent 
evaluation should be assigned to the date of his separation 
from service, such an assignment is precluded by law.  As 
previously noted, the veteran failed to perfect the issue of 
an increased evaluation for headaches following the RO's 
February 1988 rating determination and the decision became 
final.  An effective date may not be granted prior to the 
date of a previous final decision.  See Lalonde v. West, 12 
Vet. App. 377 (1999).  While the veteran has testified that 
he expressed disagreement with prior VA decisions through 
other agencies through correspondence with these agencies, 
such correspondence is not with the VA and cannot serve as a 
method for perfecting an appeal.  38 C.F.R. § 20.300 (1999) 
(notice of disagreement must be submitted to the office 
making the determination being appealed or to which the 
records have been transferred).

Evidence received subsequent to the RO's February 1988 rating 
determination which was not previously considered includes VA 
treatment records showing treatment for headaches beginning 
on August 1, 1989.  

Under 38 C.F.R. § 3.155(a), the submission of certain medical 
records may constitute an "informal claim" for an increase in 
disability compensation.  In addition, 38 C.F.R. 
§ 3.157(b)(1) specifies that where, as here, a claimant's 
formal claim for compensation already has been allowed, 
receipt of, inter alia, a VA report of examination or 
treatment will be accepted as an informal claim filed on the 
date of the examination.  

As such, it must be determined when it was factually 
ascertainable that the veteran's migraine headaches met the 
criteria for a 50 percent evaluation either in the one year 
preceding the date of his informal claim or at any time after 
receipt of his claim.  

In the August 1, 1989, treatment record, it was noted that 
the veteran had not been seen for his chronic headaches for 
several years.  The veteran indicated that his headaches were 
no different than previous headaches and he noted that he 
took no medication for the headaches.  On August 21, 1990, 
the veteran complained of white-like flashes of light waves 
across his visual field, which occurred three to four times 
per day.  In September 1990, the veteran was seen with 
complaints of headaches that occurred four to five times per 
week and lasted six to ten hours.  The veteran noted that if 
he laid down and fell asleep the headaches would resolve.  

Evidence received during the course of this appeal 
demonstrates that the veteran was found to be totally 
disabled by the Social Security Administration as of October 
1, 1989, as a result of headaches.  It is unclear from the 
record why this date was selected.  The decision makes clear 
that it was based on the results of examinations that took 
place in September and November 1990.  The award was based on 
findings that the veteran had chronic headaches not 
responsive to medication and associated blackouts up to five 
times per week.  It was further found that the headaches 
interfered with sustained activity as he was unable to 
adequately function during the times when he had headaches, 
which occurred four to five times per week lasting six to ten 
hours.  

Following the final 1988 RO rating decision, there was no 
evidence pertaining to the veteran's disability until August 
1989, when the veteran sought VA outpatient treatment.  At 
that time, the veteran reported that he was seeking only 
follow up treatment and that there had been no change in his 
condition.  While VA outpatient treatment records can 
constitute a claim for increase as of the date of such 
treatment, the August 1989 record does not evidence an intent 
to claim an increase in disability.  38 C.F.R. §§ 3.155, 
3.157.  The August 21, 1990 VA outpatient treatment record 
does suggest that the veteran was reporting an increase in 
his service connected disability.  Read in a light most 
favorable to the veteran, that record shows an increase in 
disability.  This increase was confirmed by the findings 
reported in the September 1990 VA outpatient treatment 
records, when it was reported that the veteran was having 
headaches five to six times a week and that these headaches 
required the veteran to lie down for relief.

The Board concludes that the veteran's claim was received on 
August 21, 1990 and that it was first factually ascertainable 
that an increase in disability had occurred as of that date.  
Accordingly an effective date of August 21, 1990 for the 
grant of the 50 percent evaluation is granted.



ORDER

The issue of entitlement to an evaluation in excess of 50 
percent for migraine headaches is dismissed.  

An effective date of August 21, 1990, for a 50 percent 
evaluation for migraine headaches is granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

